Order affirmed, with ten dollars costs and disbursements. (See Bennett v. Edison Electric Illuminating Co., 164 N. Y. 131; Boisnot v. Wilson, 95 App. Div. 489; Claffy v. Madison Ave. Co., 124 id. 774; Steck v. Colorado Fuel & Iron Co., 142 N. Y. 236.) All concur, except Hubbs, P. J., who dissents and votes for reversal upon the ground that the cases cited are not controlling in this case and that under section 424 of the Civil Practice Act the defendants are entitled to a jury trial. Present — Hubbs, P. J., Clark, Crouch, Taylor and Sawyer, JJ.